Notwithstanding the sympathy aroused by plaintiff's condition and the regret that he is not protected by health insurance, we are constrained *Page 35 
to hold that he is not entitled to compensation. He suffered from heat and sunstroke. This is not within the purview of the compensation act. We do not believe that unusual circumstances differentiate the case from Doyle v. City of Saginaw, 258 Mich. 467
. The employer was not responsible for nor even apprised of the fact that plaintiff only partook of a cup of coffee for breakfast and was obliged to go some distance to secure a conveyance to go to his work. Plaintiff began work at 5:30 a. m. and continued until noon, in all six and one-half hours. The record is somewhat uncertain as to whether he did not have a short rest at noon, and whether it was 2 p. m. or 2:30 p. m. when he collapsed. Assuming, however, that he worked from noon until 2:30 p. m., in all two and one-half hours, this would have made a total of nine hours from the time he began work. This formerly was not considered an unusually long day's work. The case differs entirely from that of La Veck v. Parke, Davis Co., 190 Mich. 604 (L.R.A. 1916 D, 1277), where an employee collapsed after performing an unusual amount of rush work, boiling bouillon on a very hot day in a room that contained retorts and appliances engendering heat. The instant case resembles more that of Doyle v. City of Saginaw, supra, where we held that sunstroke was not a compensable injury and referred to Roach v. Kelsey Wheel Co., 200 Mich. 299, and other cases. See, also, the majority opinion in Landress v.Phœnix Mutual Life Ins. Co., 291 U.S. 491
(54 Sup. Ct. 461), handed down by the United States Supreme Court, March 5, 1934, and cases therein cited.
The award is set aside, but without costs.
NORTH, FEAD, WIEST, and EDWARD M. SHARPE, JJ., concurred with BUTZEL, J. *Page 36